DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species I – corresponding to applying VEH to N2; Species II – corresponding to applying EM to N2; and Species III – corresponding to applying ELVDD to node N2. 
 	In addition, each of the Species I, II, and III include: subspecies A – corresponding to connections to Vinit1/Vinit2 and Subspecies B – corresponding to connections to gate line GL3, as illustrated in the table below.


 Species I (VEH)
Species II (EM)
 Species III (ELVDD)

A
Fig. 12


Tr4 connected to Vint1 and Tr7 connected to Vint2
A
Fig. 6
Fig. 8
Fig. 7
Tr4 connected to Vint1
A
Fig. 2
Fig. 5
 Fig. 4
Tr7 connected to Vint2
B
Fig.9
Fig. 11
Fig. 10
Tr4 and Tr7 connected to gate line GL3

Fig. 2 – Claims 1, 2, 3, 4, 5, 6, 7, 19, 20
Fig. 4 – Claims 1, 2, 3, 4, 5, 9, 19, 20
Fig. 5 – Claims 1, 2, 3, 4, 5, 8, 19, 20
Fig. 6 – Claims 1, 2, 3, 4, 5, 10, 11, 14, 15, 16, 19, 20

Fig. 8 – Claims 1, 2, 3, 4, 5, 10, 13, 14, 15, 18, 19, 20
Fig. 9 – Claims 1, 2, 3, 4, 5, 10, 11, 19, 20
Fig. 10 – Claims 1, 2, 3, 4, 5, 10, 12, 19, 20
Fig. 11 – Claims 1, 2, 3, 4, 5, 10, 13, 19, 20
Fig. 12 – Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 14, 15, 16, 17, 18, 19, 20 The species are independent or distinct because as species I, II, and III present mutually exclusive connections to different voltage inputs such that the voltage N2 is set during the period P1. Subspecies A and B present mutually exclusive connections of the transistors Tr4 and Tr7 such that the voltages N3 may be set during the initialization period. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species (IA, IIA, IIIA, IB, IIB, IIIB), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 3, 4, 5, 19, and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a different field of search is required to search the species in a manner than is not likely to result in finding pertinent art to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623